Exhibit 10.1

2012 Executive Officer Compensation

On January 20, 2012, the Compensation Committee of the Board of Directors of
Volterra Semiconductor Corporation (the “Company”) approved the following
changes to 2012 base salaries for certain of its executive officers:

 

Name and Title

   2012 Base Salary  

Jeff Staszak

  

President and Chief Executive Officer

   $ 430,000   

Mike Burns

  

Senior Vice President, Finance and Chief Financial Officer

   $ 270,000   

Tom Truman

  

Vice President, Worldwide Sales

   $ 240,000   

Compensation for Mr. Bill Numann, Senior Vice President, Server and Storage, and
Telecommunications Products Group, and Dr. Craig Teuscher, Senior Vice
President, Notebook Products Group, remained unchanged from their 2011 base
salaries.